OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22588 BPV Family of Funds (Exact name of registrant as specified in charter) 9202 South Northshore Drive, Suite 300Knoxville, TN (Address of principal executive offices) (Zip code) Michael R. West 9202 South Northshore Drive, Suite 300Knoxville, TN37922 (Name and address of agent for service) Registrant's telephone number, including area code:(855) 784-2399 Date of fiscal year end:March 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURE [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)BPV Family of Funds By (Signature and Title)* /s/Michael R. West Michael R. West, President Date August 10, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A BPV Wealth Preservation Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period from July 1, 2014 through June 30, 2015. BPV Low Volatility Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period from July 1, 2014 through June 30, 2015. BPV LARGE CAP VALUE FUND Proxy Voting Record July 1, 2014 through June 30, 2015 Name of Issuer Ticker Cusip Meeting Date Description Proposed by Mgmt/ Shareholder Cast Vote Y/N Vote Cast For or Against Mgmt Aetna Inc. AET 00817Y108 5/15/2015 Elect Director Fernando Aguirre MGMT Y For For Elect Director Mark T. Bertolini MGMT Y For For Elect Director Frank M. Clark MGMT Y For For Elect Director Betsy Z. Cohen MGMT Y For For Elect Director Molly J. Coye MGMT Y For For Elect Director Roger N. Farah MGMT Y For For Elect Director Barbara Hackman Franklin MGMT Y For For Elect Director Jeffrey E. Garten MGMT Y For For Elect Director Ellen M. Hancock MGMT Y For For Elect Director Richard J. Harrington MGMT Y For For Elect Director Edward J. Ludwig MGMT Y For For Elect Director Joseph P. Newhouse MGMT Y For For Elect Director Olympia J. Snowe MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Y For Against Adopt Share Retention Policy For Senior Executives Shareholder Y For Against Alaska Air Group Inc. ALK 5/7/2015 Elect Director Patricia M. Bedient MGMT Y For For Elect Director Marion C. Blakey MGMT Y For For Elect Director Phyllis J. Campbell MGMT Y For For Elect Director Dhiren R. Fonseca MGMT Y For For Elect Director Jessie J. Knight Jr. MGMT Y For For Elect Director Dennis F. Madsen MGMT Y For For Elect Director Helvi K. Sandvik MGMT Y For For Elect Director Katherine J. Savitt MGMT Y For For Elect Director J. Kenneth Thompson MGMT Y For For Elect Director Bradley D. Tilden MGMT Y For For Elect Director Eric K. Yeaman MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Require Independent Board Chairman Shareholder Y Against For Alcoa Inc. AA 5/1/2015 Elect Director Kathryn S. Fuller MGMT Y For For Elect Director L. Rafael Reif MGMT Y For For Elect Director Patricia F. Russo MGMT Y For For Elect Director Ernesto Zedillo MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For ALLY FINANCIAL INC. ALLY 02005N100 5/28/2015 Elect Director Franklin W. Hobbs MGMT Y For For Elect Director Robert T. Blakely MGMT Y Withhold Against Elect Director Mayree C. Clark MGMT Y Withhold Against Elect Director Stephen A. Feinberg MGMT Y For For Elect Director Kim S. Fennebresque MGMT Y For For Elect Director Marjorie Magner MGMT Y For For Elect Director Mathew Pendo MGMT Y Withhold Against Elect Director John J. Stack MGMT Y Withhold Against Elect Director Jeffrey J. Brown MGMT Y For For Elect Director Kenneth J. Bacon MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Advisory Vote on Say on Pay Frequency MGMT Y One Year For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Amend Tax Asset Protection Plan MGMT Y For For Altria Group Inc. MO 02209S103 5/20/2015 Elect Director Gerald L. Baliles MGMT Y For For Elect Director Martin J. Barrington MGMT Y For For Elect Director John T. Casteen III MGMT Y For For Elect Director Dinyar S. Devitre MGMT Y For For Elect Director Thomas F. Farrell II MGMT Y For For Elect Director Thomas W. Jones MGMT Y For For Elect Director Debra J. Kelly-Ennis MGMT Y For For Elect Director W. Leo Kiely III MGMT Y For For Elect Director Kathryn B. McQuade MGMT Y For For Elect Director George Munoz MGMT Y For For Elect Director Nabil Y. Sakkab MGMT Y For For Approve Omnibus Stock Plan MGMT Y For For Approve Non-Employee Director Omnibus Stock Plan MGMT Y For For Ratify PricewaterhouseCoopers as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Y Against For Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Y Against For Report on Green Tobacco Sickness Shareholder Y Against For American Airlines Group Inc. AAL 02376R102 6/3/2015 Elect Director James F. Albaugh MGMT Y For For Elect Director Jeffrey D. Benjamin MGMT Y For For Elect Director John T. Cahill MGMT Y For For Elect Director Michael J. Embler MGMT Y For For Elect Director Matthew J. Hart MGMT Y For For Elect Director Alberto Ibarguen MGMT Y For For Elect Director Richard C. Kraemer MGMT Y For For Elect Director Denise M. O'Leary MGMT Y For For Elect Director W. Douglas Parker MGMT Y For For Elect Director Ray M. Robinson MGMT Y For For Elect Director Richard P. Schifter MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For American Electric Power Company Inc. AEP 4/21/2015 Elect Director Nicholas K. Akins MGMT Y For For Elect Director David J. Anderson MGMT Y For For Elect Director J. Barnie Beasley Jr. MGMT Y For For Elect Director Ralph D. Crosby Jr. MGMT Y For For Elect Director Linda A. Goodspeed MGMT Y For For Elect Director Thomas E. Hoaglin MGMT Y For For Elect Director Sandra Beach Lin MGMT Y For For Elect Director Richard C. Notebaert MGMT Y For For Elect Director Lionel L. Nowell III MGMT Y For For Elect Director Stephen S. Rasmussen MGMT Y For For Elect Director Oliver G. Richard III MGMT Y For For Elect Director Sara Martinez Tucker MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Approve Omnibus Stock Plan MGMT Y For For Eliminate Fair Price Provision MGMT Y For For Eliminate Supermajority Vote Requirement MGMT Y For For Adopt Proxy Access Right Shareholder Y For Against AMERICAN INTERNATIONAL GROUP INC. AIG 5/13/2015 Elect Director W. Don Cornwell MGMT Y For For Elect Director Peter R. Fisher MGMT Y For For Elect Director John H. Fitzpatrick MGMT Y For For Elect Director Peter D. Hancock MGMT Y For For Elect Director William G. Jurgensen MGMT Y For For Elect Director Christopher S. Lynch MGMT Y For For Elect Director George L. Miles Jr. MGMT Y For For Elect Director Henry S. Miller MGMT Y For For Elect Director Robert S. Miller MGMT Y For For Elect Director Suzanne Nora Johnson MGMT Y For For Elect Director Ronald A. Rittenmeyer MGMT Y For For Elect Director Douglas M. Steenland MGMT Y For For Elect Director Theresa M. Stone MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Ameriprise Financial Inc. AMP 03076C106 4/29/2015 Elect Director James M. Cracchiolo MGMT Y For For Elect Director Dianne Neal Blixt MGMT Y For For Elect Director Amy DiGeso MGMT Y For For Elect Director Lon R. Greenberg MGMT Y For For Elect Director Siri S. Marshall MGMT Y For For Elect Director Jeffrey Noddle MGMT Y For For Elect Director H. Jay Sarles MGMT Y For For Elect Director Robert F. Sharpe Jr. MGMT Y For For Elect Director William H. Turner MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Anthem Inc. ANTM 5/13/2015 Elect Director Julie A. Hill MGMT Y For For Elect Director Ramiro G. Peru MGMT Y For For Elect Director John H. Short MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Declassify the Board of Directors Shareholder Y For Against Proxy Access Shareholder Y For Against Archer-Daniels-Midland Company ADM 5/7/2015 Elect Director Alan L. Boeckmann MGMT Y For For Elect Director Mollie Hale Carter MGMT Y For For Elect Director Terrell K. Crews MGMT Y For For Elect Director Pierre Dufour MGMT Y For For Elect Director Donald E. Felsinger MGMT Y For For Elect Director Juan R. Luciano MGMT Y For For Elect Director Antonio Maciel Neto MGMT Y For For Elect Director Patrick J. Moore MGMT Y For For Elect Director Thomas F. O'Neill MGMT Y For For Elect Director Francisco Sanchez MGMT Y For For Elect Director Daniel Shih MGMT Y For For Elect Director Kelvin R. Westbrook MGMT Y For For Elect Director Patricia A. Woertz MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Require Independent Board Chairman Shareholder Y For Against Arrow Electronics Inc. ARW 5/21/2015 Elect Director Barry W. Perry MGMT Y For For Elect Director Philip K. Asherman MGMT Y For For Elect Director Gail E. Hamilton MGMT Y For For Elect Director John N. Hanson MGMT Y For For Elect Director Richard S. Hill MGMT Y For For Elect Director M.F. (Fran) Keeth MGMT Y For For Elect Director Andrew C. Kerin MGMT Y For For Elect Director Michael J. Long MGMT Y For For Elect Director Stephen C. Patrick MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Assurant Inc. AIZ 04621X108 5/7/2015 Elect Director Elaine D. Rosen MGMT Y For For Elect Director Howard L. Carver MGMT Y For For Elect Director Juan N. Cento MGMT Y For For Elect Director Alan B. Colberg MGMT Y For For Elect Director Elyse Douglas MGMT Y For For Elect Director Lawrence V. Jackson MGMT Y For For Elect Director Charles J. Koch MGMT Y For For Elect Director Jean-Paul L. Montupet MGMT Y For For Elect Director Paul J. Reilly MGMT Y For For Elect Director Robert W. Stein MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For AT&T Inc. T 00206R102 4/24/2015 Elect Director Randall L. Stephenson MGMT Y For For Elect Director Scott T. Ford MGMT Y For For Elect Director Glenn H. Hutchins MGMT Y For For Elect Director William E. Kennard MGMT Y For For Elect Director Jon C. Madonna MGMT Y For For Elect Director Michael B. McCallister MGMT Y For For Elect Director John B. McCoy MGMT Y For For Elect Director Beth E. Mooney MGMT Y For For Elect Director Joyce M. Roché MGMT Y For For Elect Director Matthew K. Rose MGMT Y For For Elect Director Cynthia B. Taylor MGMT Y For For Elect Director Laura D'Andrea Tyson MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Report on Indirect Political Contribution Shareholder Y For Against Report on Lobbying Payments and Policy Shareholder Y For Against Amend Bylaws to Call Special Meetings Shareholder Y For Against Avis Budget Group Inc. CAR 5/19/2015 Elect Director Ronald L. Nelson MGMT Y For For Elect Director Alun Cathcart MGMT Y For For Elect Director Mary C. Choksi MGMT Y For For Elect Director Leonard S. Coleman MGMT Y For For Elect Director Jeffrey H. Fox MGMT Y For For Elect Director John D. Hardy Jr. MGMT Y For For Elect Director Lynn Krominga MGMT Y For For Elect Director Eduardo G. Mestre MGMT Y For For Elect Director F. Robert Salerno MGMT Y For For Elect Director Stender E. Sweeney MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Baker Hughes Incorporated BHI 5/14/2015 Elect Director Larry D. Brady MGMT Y For For Elect Director Gregory D. Brenneman MGMT Y For For Elect Director Clarence P. Cazalot Jr. MGMT Y For For Elect Director Martin S. Craighead MGMT Y For For Elect Director William H. Easter III MGMT Y For For Elect Director Lynn L. Elsenhans MGMT Y For For Elect Director Anthony G. Fernandes MGMT Y For For Elect Director Claire W. Gargalli MGMT Y For For Elect Director Pierre H. Jungels MGMT Y For For Elect Director James A. Lash MGMT Y For For Elect Director J. Larry Nichols MGMT Y For For Elect Director James W. Stewart MGMT Y For For Elect Director Charles L. Watson MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Berkshire Hathaway Inc. BRK.B 5/2/2015 Elect Director Warren E. Buffett MGMT Y For For Elect Director Charles T. Munger MGMT Y For For Elect Director Howard G. Buffett MGMT Y For For Elect Director Stephen B. Burke MGMT Y For For Elect Director Susan L. Decker MGMT Y For For Elect Director William H. Gates III MGMT Y For For Elect Director David S. Gottesman MGMT Y For For Elect Director Charlotte Guyman MGMT Y For For Elect Director Thomas S. Murphy MGMT Y For For Elect Director Ronald L. Olson MGMT Y For For Elect Director Walter Scott Jr. MGMT Y For For Elect Director Meryl B. Witmer MGMT Y For For Biogen Inc. BIIB 09062X103 6/10/2015 Elect Director Alexander J. Denner MGMT Y For For Elect Director Caroline D. Dorsa MGMT Y For For Elect Director Nancy L. Leaming MGMT Y For For Elect Director Richard C. Mulligan MGMT Y For For Elect Director Robert W. Pangia MGMT Y For For Elect Director Stelios Papadopoulos MGMT Y For For Elect Director Brian S. Posner MGMT Y For For Elect Director Eric K. Rowinsky MGMT Y For For Elect Director George A. Scangos MGMT Y For For Elect Director Lynn Schenk MGMT Y For For Elect Director Stephen A. Sherwin MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Approve Qualified Employee Stock Purchase Plan MGMT Y For For Amend Non-Employee Director Omnibus Stock Plan MGMT Y For For Bunge Limited BG G16962105 5/20/2015 Elect Andrew Ferrier as Director MGMT Y For For Elect Kathleen Hyle as Director MGMT Y For For Elect John E. McGlade as Director MGMT Y For For Ratify Deloitte & Touche LLP s Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Y For Against Calpine Corporation CPN 5/13/2015 Elect Director Frank Cassidy MGMT Y For For Elect Director Jack A. Fusco MGMT Y For For Elect Director John B. (Thad) Hill III MGMT Y For For Elect Director Michael W. Hofmann MGMT Y For For Elect Director David C. Merritt MGMT Y For For Elect Director W. Benjamin Moreland MGMT Y For For Elect Director Robert A. Mosbacher Jr. MGMT Y For For Elect Director Denise M. O'Leary MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Majority Voting for Uncontested Election of Directors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Cameron International Corporation CAM 13342B105 5/8/2015 Elect Director H. Paulett Eberhart MGMT Y For For Elect Director Peter J. Fluor MGMT Y For For Elect Director Douglas L. Foshee MGMT Y For For Elect Director Rodolfo Landim MGMT Y For For Elect Director Jack B. Moore MGMT Y For For Elect Director Michael E. Patrick MGMT Y For For Elect Director Timothy J. Probert MGMT Y For For Elect Director Jon Erik Reinhardsen MGMT Y For For Elect Director R. Scott Rowe MGMT Y For For Elect Director Brent J. Smolik MGMT Y For For Elect Director Bruce W. Wilkinson MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Capital One Financial Corporation COF 14040H105 4/30/2015 Elect Director Richard D. Fairbank MGMT Y For For Elect Director Patrick W. Gross MGMT Y For For Elect Director Ann Fritz Hackett MGMT Y For For Elect Director Lewis Hay III MGMT Y For For Elect Director Benjamin P. Jenkins III MGMT Y For For Elect Director Pierre E. Leroy MGMT Y For For Elect Director Peter E. Raskind MGMT Y For For Elect Director Mayo A. Shattuck III MGMT Y For For Elect Director Bradford H. Warner MGMT Y For For Elect Director Catherine G. West MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Call Special Meeting MGMT Y For For Amend Bylaws Call Special Meetings Shareholder Y For Against Catamaran Corporation CTRX 5/12/2015 Elect Director Mark A. Thierer MGMT Y For For Elect Director Peter J. Bensen MGMT Y For For Elect Director Steven D. Cosler MGMT Y For For Elect Director William J. Davis MGMT Y For For Elect Director Steven B. Epstein MGMT Y For For Elect Director Betsy D. Holden MGMT Y For For Elect Director Karen L. Katen MGMT Y For For Elect Director Harry M. Kraemer MGMT Y For For Elect Director Anthony Masso MGMT Y For For Approve Advance Notice Policy MGMT Y Against Against Advisory Vote on Executive Compensation Approach MGMT Y For For Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For CBOE Holdings Inc. CBOE 12503M108 5/21/2015 Elect Director William J. Brodsky MGMT Y For For Elect Director James R. Boris MGMT Y For For Elect Director Frank E. English Jr. MGMT Y For For Elect Director Edward J. Fitzpatrick MGMT Y For For Elect Director Janet P. Froetscher MGMT Y For For Elect Director Jill R. Goodman MGMT Y For For Elect Director R. Eden Martin MGMT Y For For Elect Director Roderick A. Palmore MGMT Y For For Elect Director Susan M. Phillips MGMT Y For For Elect Director Samuel K. Skinner MGMT Y For For Elect Director Carole E. Stone MGMT Y For For Elect Director Eugene S. Sunshine MGMT Y For For Elect Director Edward T. Tilly MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Remove the Size Range for the Board MGMT Y Against Against Amend Certificate of Incorporation to Make Non-Substantive Changes MGMT Y For For CBRE Group Inc. CBG 12504L109 5/15/2015 Elect Director Richard C. Blum MGMT Y For For Elect Director Brandon B. Boze MGMT Y For For Elect Director Curtis F. Feeny MGMT Y For For Elect Director Bradford M. Freeman MGMT Y For For Elect Director Michael Kantor MGMT Y For For Elect Director Frederic V. Malek MGMT Y For For Elect Director Robert E. Sulentic MGMT Y For For Elect Director Laura D. Tyson MGMT Y For For Elect Director Gary L. Wilson MGMT Y For For Elect Director Ray Wirta MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For CenturyLink Inc. CTL 5/20/2015 Elect Director Virginia Boulet MGMT Y For For Elect Director Peter C. Brown MGMT Y For For Elect Director Richard A. Gephardt MGMT Y For For Elect Director W. Bruce Hanks MGMT Y For For Elect Director Gregory J. McCray MGMT Y For For Elect Director C.G. Melville Jr. MGMT Y For For Elect Director William A. Owens MGMT Y For For Elect Director Harvey P. Perry MGMT Y For For Elect Director Glen F. Post III MGMT Y For For Elect Director Michael J. Roberts MGMT Y For For Elect Director Laurie A. Siegel MGMT Y For For Elect Director Joseph R. Zimmel MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Approve Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Stock Retention/Holding Period Shareholder Y For Against CF Industries Holdings Inc. CF 5/15/2015 Elect Director Robert C. Arzbaecher MGMT Y For For Elect Director William Davisson MGMT Y For For Elect Director Stephen A. Furbacher MGMT Y For For Elect Director Stephen J. Hagge MGMT Y For For Elect Director John D. Johnson MGMT Y For For Elect Director Robert G. Kuhbach MGMT Y For For Elect Director Edward A. Schmitt MGMT Y For For Elect Director Theresa E. Wagler MGMT Y For For Elect Director W. Anthony Will MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Proxy Access Shareholder Y For Against Provide Right to Act by Written Consent Shareholder Y For Against Cigna Corporation CI 4/22/2015 Elect Director John M. Partridge MGMT Y For For Elect Director James E. Rogers MGMT Y For For Elect Director Eric C. Wiseman MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Citigroup Inc. C 4/28/2015 Elect Director Michael L. Corbat MGMT Y For For Elect Director Duncan P. Hennes MGMT Y For For Elect Director Peter B. Henry MGMT Y For For Elect Director Franz B. Humer MGMT Y For For Elect Director Michael E. O'Neill MGMT Y For For Elect Director Gary M. Reiner MGMT Y For For Elect Director Judith Rodin MGMT Y For For Elect Director Anthony M. Santomero MGMT Y For For Elect Director Joan E. Spero MGMT Y For For Elect Director Diana L. Taylor MGMT Y For For Elect Director William S. Thompson Jr. MGMT Y For For Elect Director James S. Turley MGMT Y For For Elect Director Ernesto Zedillo Ponce de Leon MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Adopt Proxy Access Right Shareholder Y For For Report on Lobbying Payments and Policy Shareholder Y For Against Claw-back of Payments under Restatements Shareholder Y Against For Limits for Directors Involved with Bankruptcy Shareholder Y Against For Report on Certain Vesting Program Shareholder Y For Against Dana Holding Corporation DAN 4/30/2015 Elect Director Virginia A. Kamsky MGMT Y For For Elect Director Terrence J. Keating MGMT Y For For Elect Director R. Bruce McDonald MGMT Y For For Elect Director Joseph C. Muscari MGMT Y For For Elect Director Mark A. Schulz MGMT Y For For Elect Director Keith E. Wandell MGMT Y For For Elect Director Roger J. Wood MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Auditors MGMT Y For For Delphi Automotive plc DLPH G27823106 4/23/2015 Elect Kevin P. Clark as a Director MGMT Y For For Re-elect Gary L. Cowger as a Director MGMT Y For For Re-elect Nicholas M. Donofrio as a Director MGMT Y For For Re-elect Mark P. Frissora as a Director MGMT Y For For Re-elect Rajiv L. Gupta as a Director MGMT Y For For Re-elect J. Randall MacDonald as a Director MGMT Y For For Re-elect Sean O. Mahoney as a Director MGMT Y For For Elect Timothy M. Manganello as a Director MGMT Y For For Re-elect Thomas W. Sidlik as a Director MGMT Y For For Re-elect Bernd Wiedemann as a Director MGMT Y For For Re-elect Lawrence A. Zimmerman as a Director MGMT Y For For Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For Amend Omnibus Stock Plan MGMT Y Against Against Approve Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Delta Air Lines Inc. DAL 6/25/2015 Elect Director Richard H. Anderson MGMT Y For For Elect Director Edward H. Bastian MGMT Y For For Elect Director Francis S. Blake MGMT Y For For Elect Director Roy J. Bostock MGMT Y For For Elect Director John S. Brinzo MGMT Y For For Elect Director Daniel A. Carp MGMT Y For For Elect Director David G. DeWalt MGMT Y For For Elect Director Thomas E. Donilon MGMT Y For For Elect Director William H. Easter III MGMT Y For For Elect Director Mickey P. Foret MGMT Y For For Elect Director Shirley C. Franklin MGMT Y For For Elect Director David R. Goode MGMT Y For For Elect Director George N. Mattson MGMT Y For For Elect Director Douglas R. Ralph MGMT Y For For Elect Director Sergio A.L. Rial MGMT Y For For Elect Director Kenneth B. Woodrow MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Adopt Share Retention Policy For Senior Executives Shareholder Y For Against Discover Financial Services DFS 4/29/2015 Elect Director Jeffrey S. Aronin MGMT Y For For Elect Director Mary K. Bush MGMT Y For For Elect Director Gregory C. Case MGMT Y For For Elect Director Candace H. Duncan MGMT Y For For Elect Director Cynthia A. Glassman MGMT Y For For Elect Director Richard H. Lenny MGMT Y For For Elect Director Thomas G. Maheras MGMT Y For For Elect Director Michael H. Moskow MGMT Y For For Elect Director David W. Nelms MGMT Y For For Elect Director Mark A. Thierer MGMT Y For For Elect Director Lawrence A. Weinbach MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Dr Pepper Snapple Group Inc. DPS 26138E109 5/21/2015 Elect Director David E. Alexander MGMT Y For For Elect Director Antonio Carrillo MGMT Y For For Elect Director Pamela H. Patsley MGMT Y For For Elect Director Joyce M. Roche MGMT Y For For Elect Director Ronald G. Rogers MGMT Y For For Elect Director Wayne R. Sanders MGMT Y For For Elect Director Dunia A. Shive MGMT Y For For Elect Director M. Anne Szostak MGMT Y For For Elect Director Larry D. Young MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Comprehensive Recycling Strategy for Beverage Containers Shareholder Y For Against Report on Human Rights Risks is Sugar Supply Chain Shareholder Y Against For Edison International EIX 4/23/2015 Elect Director Jagjeet S. Bindra MGMT Y For For Elect Director Vanessa C.L. Chang MGMT Y For For Elect Director Theodore F. Craver Jr. MGMT Y For For Elect Director Richard T. Schlosberg III MGMT Y For For Elect Director Linda G. Stuntz MGMT Y For For Elect Director William P. Sullivan MGMT Y For For Elect Director Ellen O. Tauscher MGMT Y For For Elect Director Peter J. Taylor MGMT Y For For Elect Director Brett White MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Claw-back of Payments under Restatements Shareholder Y For Against Ensco plc ESV G3157S106 5/18/2015 Re-elect J. Roderick Clark as Director MGMT Y For For Re-elect Roxanne J. Decyk as Director MGMT Y For For Re-elect Mary E. Francis as Director MGMT Y For For Re-elect C. Christopher Gaut as Director MGMT Y For For Re-elect Gerald W. Haddock as Director MGMT Y For For Re-elect Francis S. Kalman as Director MGMT Y For For Re-elect Keith O. Rattie as Director MGMT Y For For Re-elect Paul E. Rowsey III as Director MGMT Y For For Re-elect Carl G. Trowell as Director MGMT Y For For Issue of Equity or Equity-Linked Securities with Pre-emptive Rights MGMT Y For For Ratify KPMG as US Independent Auditor MGMT Y For For Appoint KPMG LLP as UK Statutory Auditor MGMT Y For For Authorize Board to Fix Remuneration of Auditors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Approve Remuneration Report MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Accept Financial Statements and Statutory Reports MGMT Y For For Issue of Equity or Equity-Linked Securities without Pre-emptive Rights MGMT Y For For Entergy Corporation ETR 29364G103 5/8/2015 Elect Director Maureen S. Bateman MGMT Y For For Elect Director Patrick J. Condon MGMT Y For For Elect Director Leo P. Denault MGMT Y For For Elect Director Kirkland H. Donald MGMT Y For For Elect Director Gary W. Edwards MGMT Y For For Elect Director Alexis M. Herman MGMT Y For For Elect Director Donald C. Hintz MGMT Y For For Elect Director Stuart L. Levenick MGMT Y For For Elect Director Blanche L. Lincoln MGMT Y For For Elect Director Karen A. Puckett MGMT Y For For Elect Director W. J. 'Billy' Tauzin MGMT Y For For Elect Director Steven V. Wilkinson MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Approve Omnibus Stock Plan MGMT Y For For Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Y Against For Everest Re Group Ltd. RE G3223R108 5/13/2015 Elect Director Dominic J. Addesso MGMT Y For For Elect Director John J. Amore MGMT Y For For Elect Director John R. Dunne MGMT Y For For Elect Director William F. Galtney Jr. MGMT Y For For Elect Director Gerri Losquadro MGMT Y For For Elect Director Roger M. Singer MGMT Y For For Elect Director Joseph V. Taranto MGMT Y For For Elect Director John A. Weber MGMT Y For For Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Amend Non-Employee Director Omnibus Stock Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Exelon Corporation EXC 30161N101 4/28/2015 Elect Director Anthony K. Anderson MGMT Y For For Elect Director Ann C. Berzin MGMT Y For For Elect Director John A. Canning MGMT Y For For Elect Director Christopher M. Crane MGMT Y For For Elect Director Yves C. de Balmann MGMT Y For For Elect Director Nicholas DeBenedictis MGMT Y For For Elect Director Paul L. Joskow MGMT Y For For Elect Director Robert J. Lawless MGMT Y For For Elect Director Richard W. Mies MGMT Y For For Elect Director William C. Richardson MGMT Y For For Elect Director John W. Rogers Jr. MGMT Y For For Elect Director Mayo A. Shattuck III MGMT Y For For Elect Director Stephen D. Steinour MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Provide Proxy Access Right MGMT Y Against Against Proxy Access Shareholder Y For Against EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 5/6/2015 Elect Director Gary G. Benanav MGMT Y For For Elect Director Maura C. Breen MGMT Y For For Elect Director William J. DeLaney MGMT Y For For Elect Director Elder Granger MGMT Y For For Elect Director Nicholas J. LaHowchic MGMT Y For For Elect Director Thomas P. Mac Mahon MGMT Y For For Elect Director Frank Mergenthaler MGMT Y For For Elect Director Woodrow A. Myers Jr. MGMT Y For For Elect Director Roderick A. Palmore MGMT Y For For Elect Director George Paz MGMT Y For For Elect Director William L. Roper MGMT Y For For Elect Director Seymour Sternberg MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Report on Political Contributions Shareholder Y For Against Require Independent Board Chairman Shareholder Y For Against Exxon Mobil Corporation XOM 30231G102 5/27/2015 Elect Director Michael J. Boskin MGMT Y For For Elect Director Peter Brabeck-Letmathe MGMT Y For For Elect Director Ursula M. Burns MGMT Y For For Elect Director Larry R. Faulkner MGMT Y For For Elect Director Jay S. Fishman MGMT Y For For Elect Director Henrietta H. Fore MGMT Y For For Elect Director Kenneth C. Frazier MGMT Y For For Elect Director Douglas R. Oberhelman MGMT Y For For Elect Director Samuel J. Palmisano MGMT Y For For Elect Director Steven S. Reinemund MGMT Y For For Elect Director Rex W. Tillerson MGMT Y For For Elect Director William C. Weldon MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Require Independent Board Chairman Shareholder Y For Against Adopt Proxy Access Right Shareholder Y For Against Require Director Nominee with Environmental Experience Shareholder Y For Against Increase the Number of Females on the Board Shareholder Y Against For Disclose Percentage of Females at Each Percentile of Compensation Shareholder Y Against For Report on Lobbying Payments and Policy Shareholder Y For Against Adopt Quantitative GHG Goals for Products and Operations Shareholder Y Against For Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Y For Against Foot Locker Inc. FL 5/20/2015 Elect Director Maxine Clark MGMT Y For For Elect Director Alan D. Feldman MGMT Y For For Elect Director Jarobin Gilbert Jr. MGMT Y For For Elect Director Richard A. Johnson MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For General Dynamics Corporation GD 5/6/2015 Elect Director Mary T. Barra MGMT Y For For Elect Director Nicholas D. Chabraja MGMT Y For For Elect Director James S. Crown MGMT Y For For Elect Director Rudy F. deLeon MGMT Y For For Elect Director William P. Fricks MGMT Y For For Elect Director John M. Keane MGMT Y For For Elect Director Lester L. Lyles MGMT Y For For Elect Director James N. Mattis MGMT Y For For Elect Director Phebe N. Novakovic MGMT Y For For Elect Director William A. Osborn MGMT Y For For Elect Director Laura J. Schumacher MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Require Independent Board Chairman Shareholder Y Against For General Motors Company GM 37045V100 6/9/2015 Elect Director Joseph J. Ashton MGMT Y For For Elect Director Mary T. Barra MGMT Y For For Elect Director Stephen J. Girsky MGMT Y For For Elect Director Linda R. Gooden MGMT Y For For Elect Director Joseph Jimenez Jr. MGMT Y For For Elect Director Kathryn V. Marinello MGMT Y For For Elect Director Michael G. Mullen MGMT Y For For Elect Director James J. Mulva MGMT Y For For Elect Director Patricia F. Russo MGMT Y For For Elect Director Thomas M. Schoewe MGMT Y For For Elect Director Theodore M. Solso MGMT Y For For Elect Director Carol M. Stephenson MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Require Independent Board Chairman Shareholder Y For Against Provide for Cumulative Voting Shareholder Y For Against Gilead Sciences Inc. GILD 5/6/2015 Elect Director John F. Cogan MGMT Y For For Elect Director Etienne F. Davignon MGMT Y For For Elect Director Carla A. Hills MGMT Y For For Elect Director Kevin E. Lofton MGMT Y For For Elect Director John W. Madigan MGMT Y For For Elect Director John C. Martin MGMT Y For For Elect Director Nicholas G. Moore MGMT Y For For Elect Director Richard J. Whitley MGMT Y For For Elect Director Gayle E. Wilson MGMT Y For For Elect Director Per Wold-Olsen MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Amend Qualified Employee Stock Purchase Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Act by Written Consent Shareholder Y For Against Require Independent Board Chairman Shareholder Y For Against Report on Sustainability Shareholder Y For Against Report on Specialty Drug Pricing Risks Shareholder Y For Against HCA Holdings Inc. HCA 40412C101 4/30/2015 Elect Director R. Milton Johnson MGMT Y For For Elect Director Robert J. Dennis MGMT Y For For Elect Director Nancy-Ann DeParle MGMT Y For For Elect Director Thomas F. Frist III MGMT Y For For Elect Director William R. Frist MGMT Y For For Elect Director Ann H. Lamont MGMT Y For For Elect Director Jay O. Light MGMT Y For For Elect Director Geoffrey G. Meyers MGMT Y For For Elect Director Michael W. Michelson MGMT Y For For Elect Director Wayne J. Riley MGMT Y For For Elect Director John W. Rowe MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Health Net Inc. HNT 42222G108 5/7/2015 Elect Director Mary Anne Citrino MGMT Y For For Elect Director Theodore F. Craver Jr. MGMT Y For For Elect Director Vicki B. Escarra MGMT Y For For Elect Director Gale S. Fitzgerald MGMT Y For For Elect Director Jay M. Gellert MGMT Y For For Elect Director Roger F. Greaves MGMT Y For For Elect Director Douglas M. Mancino MGMT Y For For Elect Director George Miller MGMT Y For For Elect Director Bruce G. Willison MGMT Y For For Elect Director Frederick C. Yeager MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Host Hotels & Resorts Inc. HST 44107P104 5/14/2015 Elect Director Mary L. Baglivo MGMT Y For For Elect Director Sheila C. Bair MGMT Y For For Elect Director Terence C. Golden MGMT Y For For Elect Director Ann McLaughlin Korologos MGMT Y For For Elect Director Richard E. Marriott MGMT Y For For Elect Director John B. Morse Jr. MGMT Y For For Elect Director Walter C. Rakowich MGMT Y For For Elect Director Gordon H. Smith MGMT Y For For Elect Director W. Edward Walter MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Vote Requirements to Amend Bylaws Shareholder Y For Against Humana Inc. HUM 4/16/2015 Elect Director Kurt J. Hilzinger MGMT Y For For Elect Director Bruce D. Broussard MGMT Y For For Elect Director Frank A. D'Amelio MGMT Y For For Elect Director W. Roy Dunbar MGMT Y For For Elect Director David A. Jones Jr. MGMT Y For For Elect Director William J. McDonald MGMT Y For For Elect Director William E. Mitchell MGMT Y For For Elect Director David B. Nash MGMT Y For For Elect Director James J. O'Brien MGMT Y For For Elect Director Marissa T. Peterson MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Huntington Bancshares Incorporated HBAN 4/23/2015 Elect Director Ann B. Crane MGMT Y For For Elect Director Steven G. Elliott MGMT Y For For Elect Director Michael J. Endres MGMT Y For For Elect Director John B. Gerlach Jr. MGMT Y For For Elect Director Peter J. Kight MGMT Y For For Elect Director Jonathan A. Levy MGMT Y For For Elect Director Eddie R. Munson MGMT Y For For Elect Director Richard W. Neu MGMT Y For For Elect Director David L. Porteous MGMT Y For For Elect Director Kathleen H. Ransier MGMT Y For For Elect Director Stephen D. Steinour MGMT Y For For Approve Omnibus Stock Plan MGMT Y For For Ratify Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Huntington Ingalls Industries Inc. HII 4/30/2015 Elect Director Paul D. Miller MGMT Y For For Elect Director C. Michael Petters MGMT Y For For Elect Director Karl M. von der Heyden MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Declassify the Board of Directors MGMT Y For For Intel Corporation INTC 5/21/2015 Elect Director Charlene Barshefsky MGMT Y For For Elect Director Aneel Bhusri MGMT Y For For Elect Director Andy D. Bryant MGMT Y For For Elect Director Susan L. Decker MGMT Y For For Elect Director John J. Donahoe MGMT Y Against Against Elect Director Reed E. Hundt MGMT Y For For Elect Director Brian M. Krzanich MGMT Y For For Elect Director James D. Plummer MGMT Y For For Elect Director David S. Pottruck MGMT Y For For Elect Director Frank D. Yeary MGMT Y For For Elect Director David B. Yoffie MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Amend Qualified Employee Stock Purchase Plan MGMT Y For For Adopt Holy Land Principles Shareholder Y Against For Require Independent Board Chairman Shareholder Y For Against Provide Vote Counting to Exclude Abstentions Shareholder Y Against For International Paper Company IP 5/11/2015 Elect Director David J. Bronczek MGMT Y For For Elect Director William J. Burns MGMT Y For For Elect Director Ahmet C. Dorduncu MGMT Y For For Elect Director Ilene S. Gordon MGMT Y For For Elect Director Jay L. Johnson MGMT Y For For Elect Director Stacey J. Mobley MGMT Y For For Elect Director Joan E. Spero MGMT Y For For Elect Director Mark S. Sutton MGMT Y For For Elect Director John L. Townsend III MGMT Y For For Elect Director William G. Walter MGMT Y For For Elect Director J. Steven Whisler MGMT Y For For Elect Director Ray G. Young MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Pro-rata Vesting of Equity Awards Shareholder Y For Against Jones Lang LaSalle Incorporated JLL 48020Q107 5/29/2015 Elect Director Hugo Bague MGMT Y For For Elect Director Samuel A. Di Piazza Jr. MGMT Y For For Elect Director Colin Dyer MGMT Y For For Elect Director Dame DeAnne Julius MGMT Y For For Elect Director Ming Lu MGMT Y For For Elect Director Martin H. Nesbitt MGMT Y For For Elect Director Sheila A. Penrose MGMT Y For For Elect Director Ann Marie Petach MGMT Y For For Elect Director Shailesh Rao MGMT Y For For Elect Director David B. Rickard MGMT Y For For Elect Director Roger T. Staubach MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For JPMorgan Chase & Co. JPM 46625H100 5/19/2015 Elect Director Linda B. Bammann MGMT Y For For Elect Director James A. Bell MGMT Y For For Elect Director Crandall C. Bowles MGMT Y For For Elect Director Stephen B. Burke MGMT Y For For Elect Director James S. Crown MGMT Y For For Elect Director James Dimon MGMT Y For For Elect Director Timothy P. Flynn MGMT Y For For Elect Director Laban P. Jackson Jr. MGMT Y For For Elect Director Michael A. Neal MGMT Y For For Elect Director Lee R. Raymond MGMT Y For For Elect Director William C. Weldon MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Require Independent Board Chairman Shareholder Y For Against Report on Lobbying Payments and Policy Shareholder Y Against For Amend Bylaws Call Special Meetings Shareholder Y For Against Provide Vote Counting to Exclude Abstentions Shareholder Y Against For Report on Certain Vesting Program Shareholder Y For Against Disclosure of Recoupment Activity from Senior Officers Shareholder Y For Against Kohl's Corporation KSS 5/14/2015 Elect Director Peter Boneparth MGMT Y For For Elect Director Steven A. Burd MGMT Y For For Elect Director Dale E. Jones MGMT Y For For Elect Director Kevin Mansell MGMT Y For For Elect Director John E. Schlifske MGMT Y For For Elect Director Frank V. Sica MGMT Y For For Elect Director Stephanie A. Streeter MGMT Y For For Elect Director Nina G. Vaca MGMT Y For For Elect Director Stephen E. Watson MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Clawback of Incentive Payments Shareholder Y For Against Adopt Proxy Access Right Shareholder Y For Against Lear Corporation LEA 5/14/2015 Elect Director Richard H. Bott MGMT Y For For Elect Director Thomas P. Capo MGMT Y For For Elect Director Jonathan F. Foster MGMT Y For For Elect Director Kathleen A. Ligocki MGMT Y For For Elect Director Conrad L. Mallett Jr. MGMT Y For For Elect Director Donald L. Runkle MGMT Y For For Elect Director Matthew J. Simoncini MGMT Y For For Elect Director Gregory C. Smith MGMT Y For For Elect Director Henry D.G. Wallace MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Lexmark International Inc. LXK 4/21/2015 Elect Director Ralph E. Gomory MGMT Y For For Elect Director Michael J. Maples MGMT Y For For Elect Director Stephen R. Hardis MGMT Y For For Elect Director William R. Fields MGMT Y For For Elect Director Robert Holland Jr. MGMT Y For For Elect Director Jared L. Cohon MGMT Y For For Elect Director J. Edward Coleman MGMT Y For For Elect Director Sandra L. Helton MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Non-Employee Director Omnibus Stock Plan MGMT Y For For Lincoln National Corporation LNC 5/21/2015 Elect Director George W. Henderson III MGMT Y For For Elect Director Eric G. Johnson MGMT Y For For Elect Director M. Leanne Lachman MGMT Y For For Elect Director Isaiah Tidwell MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For LyondellBasell Industries NV LYB N53745100 5/6/2015 Elect Robin Buchanan Supervisory Board MGMT Y For For Elect Stephen F. Cooper to Supervisory Board MGMT Y For For Elect Isabella D. Goren to Supervisory Board MGMT Y For For Elect Robert G. Gwin to Supervisory Board MGMT Y For For Elect Kevin W. Brown to Management Board MGMT Y For For Elect Jeffrey A. Kaplan to Management Board MGMT Y For For Adopt Financial Statements and Statutory Reports MGMT Y For For Approve Discharge of Management Board MGMT Y For For Approve Discharge of Supervisory Board MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Ratify PricewaterhouseCoopers Accountants N.V. as Auditors MGMT Y For For Approve Dividends of USD 2.80 Per Share MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Authorize Board to Issue Shares up to 20 Percent of Authorized Capital MGMT Y For For Authorize Board to Exclude Preemptive Rights from Share Issuances MGMT Y Against Against Amend Qualified Employee Stock Purchase Plan MGMT Y For For Authorize Repurchase of Up to 10 Percent of Issued Share Capital MGMT Y For For Macy's Inc. M 55616P104 5/15/2015 Elect Director Stephen F. Bollenbach MGMT Y For For Elect Director John A. Bryant MGMT Y For For Elect Director Deirdre P. Connelly MGMT Y For For Elect Director Meyer Feldberg MGMT Y For For Elect Director Leslie D. Hale MGMT Y For For Elect Director Sara Levinson MGMT Y For For Elect Director Terry J. Lundgren MGMT Y For For Elect Director Joseph Neubauer MGMT Y For For Elect Director Joyce M. Roche MGMT Y For For Elect Director Paul C. Varga MGMT Y For For Elect Director Craig E. Weatherup MGMT Y For For Elect Director Marna C. Whittington MGMT Y For For Elect Director Annie Young-Scrivner MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Magna International Inc. MGA 5/7/2015 Elect Director Scott B. Bonham MGMT Y For For Elect Director Peter G. Bowie MGMT Y For For Elect Director J. Trevor Eyton MGMT Y For For Elect Director V. Peter Harder MGMT Y For For Elect Director Lady Barbara Judge MGMT Y For For Elect Director Kurt J. Lauk MGMT Y For For Elect Director Cynthia A. Niekamp MGMT Y For For Elect Director Indira V. Samarasekera MGMT Y For For Elect Director Donald J. Walker MGMT Y For For Elect Director Lawrence D. Worrall MGMT Y For For Elect Director William L. Young MGMT Y For For Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For Advisory Vote on Executive Compensation Approach MGMT Y For For Marathon Petroleum Corporation MPC 56585A102 4/29/2015 Elect Director David A. Daberko MGMT Y For For Elect Director Donna A. James MGMT Y For For Elect Director James E. Rohr MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Quantitative GHG Goals for Products and Operations Shareholder Y Against For McGraw Hill Financial Inc. MHFI 4/29/2015 Elect Director Winfried Bischoff MGMT Y For For Elect Director William D. Green MGMT Y For For Elect Director Charles E. Haldeman Jr. MGMT Y For For Elect Director Rebecca Jacoby MGMT Y For For Elect Director Robert P. McGraw MGMT Y For For Elect Director Hilda Ochoa-Brillembourg MGMT Y For For Elect Director Douglas L. Peterson MGMT Y For For Elect Director Michael Rake MGMT Y For For Elect Director Edward B. Rust Jr. MGMT Y For For Elect Director Kurt L. Schmoke MGMT Y For For Elect Director Sidney Taurel MGMT Y For For Elect Director Richard E. Thornburgh MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Require Independent Board Chairman Shareholder Y Against For Moody's Corporation MCO 4/14/2015 Elect Director Jorge A. Bermudez MGMT Y For For Elect Director Kathryn M. Hill MGMT Y For For Elect Director Leslie F. Seidman MGMT Y For For Elect Director Ewald Kist MGMT Y For For Elect Director Henry A. McKinnell Jr. MGMT Y For For Elect Director John K. Wulff MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Morgan Stanley MS 5/19/2015 Elect Director Erskine B. Bowles MGMT Y For For Elect Director Thomas H. Glocer MGMT Y For For Elect Director James P. Gorman MGMT Y For For Elect Director Robert H. Herz MGMT Y For For Elect Director Klaus Kleinfeld MGMT Y For For Elect Director Jami Miscik MGMT Y For For Elect Director Donald T. Nicolaisen MGMT Y For For Elect Director Hutham S. Olayan MGMT Y For For Elect Director James W. Owens MGMT Y For For Elect Director Ryosuke Tamakoshi MGMT Y For For Elect Director Masaaki Tanaka MGMT Y For For Elect Director Perry M. Traquina MGMT Y For For Elect Director Laura D. Tyson MGMT Y For For Elect Director Rayford Wilkins Jr. MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Report on Lobbying Payments and Policy Shareholder Y For Against Provide Vote Counting to Exclude Abstentions Shareholder Y Against For Report on Certain Vesting Program Shareholder Y For Against Nabors Industries Ltd. NBR G6359F103 6/2/2015 Elect Director James R. Crane MGMT Y Withhold Against Elect Director John P. Kotts MGMT Y Withhold Against Elect Director Michael C. Linn MGMT Y Withhold Against Elect Director Anthony G. Petrello MGMT Y Withhold Against Elect Director Dag Skattum MGMT Y For For Elect Director Howard Wolf MGMT Y Withhold Against Elect Director John Yearwood MGMT Y Withhold Against Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors MGMT Y For For Approve Broker Non-Vote Bye-law Amendment MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Retention Ratio for Executives Shareholder Y For Against Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Y For Against Report on Sustainability Including Goals and ESG Link to Executive Compensation Shareholder Y For Against Adopt Proxy Access Right Shareholder Y For Against Require a Majority Vote for the Election of Directors Shareholder Y For Against Northrop Grumman Corporation NOC 5/20/2015 Elect Director Wesley G. Bush MGMT Y For For Elect Director Marianne C. Brown MGMT Y For For Elect Director Victor H. Fazio MGMT Y For For Elect Director Donald E. Felsinger MGMT Y For For Elect Director Bruce S. Gordon MGMT Y For For Elect Director William H. Hernandez MGMT Y For For Elect Director Madeleine A. Kleiner MGMT Y For For Elect Director Karl J. Krapek MGMT Y For For Elect Director Richard B. Myers MGMT Y For For Elect Director Gary Roughead MGMT Y For For Elect Director Thomas M. Schoewe MGMT Y For For Elect Director James S. Turley MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Require Independent Board Chairman Shareholder Y Against For NRG Energy Inc. NRG 5/7/2015 Elect Director E. Spencer Abraham MGMT Y For For Elect Director Kirbyjon H. Caldwell MGMT Y For For Elect Director Lawrence S. Coben MGMT Y For For Elect Director Howard E. Cosgrove MGMT Y For For Elect Director David Crane MGMT Y For For Elect Director Terry G. Dallas MGMT Y For For Elect Director William E. Hantke MGMT Y For For Elect Director Paul W. Hobby MGMT Y For For Elect Director Edward R. Muller MGMT Y For For Elect Director Anne C. Schaumburg MGMT Y For For Elect Director Evan J. Silverstein MGMT Y For For Elect Director Thomas H. Weidemeyer MGMT Y For For Elect Director Walter R. Young MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For NVR Inc. NVR 62944T105 5/5/2015 Elect Director C. E. Andrews MGMT Y For For Elect Director Timothy M. Donahue MGMT Y For For Elect Director Thomas D. Eckert MGMT Y For For Elect Director Alfred E. Festa MGMT Y For For Elect Director Ed Grier MGMT Y For For Elect Director Manuel H. Johnson MGMT Y For For Elect Director Mel Martinez MGMT Y For For Elect Director William A. Moran MGMT Y For For Elect Director David A. Preiser MGMT Y For For Elect Director W. Grady Rosier MGMT Y For For Elect Director Dwight C. Schar MGMT Y For For Elect Director Paul W. Whetsell MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Proxy Access Shareholder Y For Against Oil States International Inc. OIS 5/12/2015 Elect Director S. James Nelson MGMT Y For For Elect Director Gary L. Rosenthal MGMT Y For For Elect Director William T. Van Kleef MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Omnicare Inc. OCR 6/1/2015 Elect Director John L. Bernbach MGMT Y For For Elect Director James G. Carlson MGMT Y For For Elect Director Mark A. Emmert MGMT Y For For Elect Director Steven J. Heyer MGMT Y For For Elect Director Samuel R. Leno MGMT Y For For Elect Director Nitin Sahney MGMT Y For For Elect Director Barry P. Schochet MGMT Y For For Elect Director James D. Shelton MGMT Y For For Elect Director Amy Wallman MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For PG&E Corporation PCG 69331C108 5/4/2015 Elect Director Lewis Chew MGMT Y For For Elect Director Anthony F. Earley Jr. MGMT Y For For Elect Director Fred J. Fowler MGMT Y For For Elect Director Maryellen C. Herringer MGMT Y For For Elect Director Richard C. Kelly MGMT Y For For Elect Director Roger H. Kimmel MGMT Y For For Elect Director Richard A. Meserve MGMT Y For For Elect Director Forrest E. Miller MGMT Y For For Elect Director Rosendo G. Parra MGMT Y For For Elect Director Barbara L. Rambo MGMT Y For For Elect Director Anne Shen Smith MGMT Y For For Elect Director Barry Lawson Williams MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Require Independent Board Chairman Shareholder Y For Against Philip Morris International Inc. PM 5/6/2015 Elect Director Harold Brown MGMT Y For For Elect Director André Calantzopoulos MGMT Y For For Elect Director Louis C. Camilleri MGMT Y For For Elect Director Werner Geissler MGMT Y For For Elect Director Jennifer Li MGMT Y For For Elect Director Jun Makihara MGMT Y For For Elect Director Sergio Marchionne MGMT Y Against Against Elect Director Kalpana Morparia MGMT Y For For Elect Director Lucio A. Noto MGMT Y For For Elect Director Frederik Paulsen MGMT Y For For Elect Director Robert B. Polet MGMT Y For For Elect Director Stephen M. Wolf MGMT Y For For Ratify PricewaterhouseCoopers SA as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Report on Lobbying Payments and Policy Shareholder Y For Against Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Y Against For Phillips 66 PSX 5/6/2015 Elect Director J. Brian Ferguson MGMT Y For For Elect Director Harold W. McGraw III MGMT Y For For Elect Director Victoria J. Tschinkel MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Declassify the Board of Directors MGMT Y For For Adopt Quantitative GHG Goals for Operations Shareholder Y For Against Pilgrim's Pride Corporation PPC 72147K108 5/1/2015 Elect Director Gilberto Tomazoni MGMT Y Withhold Against Elect Director Joesley Mendonca Batista MGMT Y Withhold Against Elect Director Wesley Mendonca Batista MGMT Y Withhold Against Elect Director William W. Lovette MGMT Y Withhold Against Elect Director Andre Nogueira de Souza MGMT Y Withhold Against Elect Director Wallim Cruz De Vasconcellos Junior MGMT Y For For Elect Director David E. Bell MGMT Y For For Elect Director Michael L. Cooper MGMT Y For For Elect Director Charles Macaluso MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Public Service Enterprise Group Incorporated PEG 4/21/2015 Elect Director Albert R. Gamper Jr. MGMT Y For For Elect Director William V. Hickey MGMT Y For For Elect Director Ralph Izzo MGMT Y For For Elect Director Shirley Ann Jackson MGMT Y For For Elect Director David Lilley MGMT Y For For Elect Director Thomas A. Renyi MGMT Y For For Elect Director Hak Cheol (H.C) Shin MGMT Y For For Elect Director Richard J. Swift MGMT Y For For Elect Director Susan Tomasky MGMT Y For For Elect Director Alfred W. Zollar MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Reinsurance Group of America Incorporated RGA 5/20/2015 Elect Director Frederick J. Sievert MGMT Y For For Elect Director Stanley B. Tulin MGMT Y For For Elect Director A. Greig Woodring MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For RenaissanceRe Holdings Ltd. RNR G7496G103 5/20/2015 Elect Director Brian G. J. Gray MGMT Y For For Elect Director William F. Hagerty IV MGMT Y For For Elect Director Kevin J. O'Donnell MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Amend Restricted Stock Plan MGMT Y For For Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For RLJ Lodging Trust RLJ 74965L101 5/1/2015 Elect Director Robert L. Johnson MGMT Y For For Elect Director Thomas J. Baltimore Jr. MGMT Y For For Elect Director Evan Bayh MGMT Y For For Elect Director Nathaniel A. Davis MGMT Y For For Elect Director Robert M. La Forgia MGMT Y For For Elect Director Glenda G. McNeal MGMT Y For For Elect Director Joseph Ryan MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Amend Declaration of Trust MGMT Y For For Amend Vote Requirements to Amend Bylaws Shareholder Y For Against SM Energy Company SM 78454L100 5/19/2015 Elect Director Larry W. Bickle MGMT Y For For Elect Director Stephen R. Brand MGMT Y For For Elect Director William J. Gardiner MGMT Y For For Elect Director Loren M. Leiker MGMT Y For For Elect Director Javan D. Ottoson MGMT Y For For Elect Director Ramiro G. Peru MGMT Y For For Elect Director Julio M. Quintana MGMT Y For For Elect Director Rose M. Robeson MGMT Y For For Elect Director William D. Sullivan MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Southwest Airlines Co. LUV 5/13/2015 Elect Director David W. Biegler MGMT Y For For Elect Director J. Veronica Biggins MGMT Y For For Elect Director Douglas H. Brooks MGMT Y For For Elect Director William H. Cunningham MGMT Y For For Elect Director John G. Denison MGMT Y For For Elect Director Gary C. Kelly MGMT Y For For Elect Director Nancy B. Loeffler MGMT Y For For Elect Director John T. Montford MGMT Y For For Elect Director Thomas M. Nealon MGMT Y For For Elect Director Daniel D. Villanueva MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Spirit AeroSystems Holdings Inc. SPR 4/22/2015 Elect Director Charles L. Chadwell MGMT Y For For Elect Director Paul Fulchino MGMT Y For For Elect Director Richard Gephardt MGMT Y For For Elect Director Robert Johnson MGMT Y For For Elect Director Ronald Kadish MGMT Y For For Elect Director Christopher E. Kubasik MGMT Y For For Elect Director Larry A. Lawson MGMT Y For For Elect Director John L. Plueger MGMT Y For For Elect Director Francis Raborn MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Amend Bylaws of the Company to Delete Certain Obsolete Provisions and Make Minor Changes to Certain Provisions of the Company's Existing Bylaws MGMT Y For For T. Rowe Price Group Inc. TROW 74144T108 4/23/2015 Elect Director Mark S. Bartlett MGMT Y For For Elect Director Edward C. Bernard MGMT Y For For Elect Director Mary K. Bush MGMT Y For For Elect Director Donald B. Hebb Jr. MGMT Y For For Elect Director Freeman A. Hrabowski III MGMT Y For For Elect Director James A.C. Kennedy MGMT Y For For Elect Director Robert F. MacLellan MGMT Y For For Elect Director Brian C. Rogers MGMT Y For For Elect Director Olympia J. Snowe MGMT Y For For Elect Director Alfred Sommer MGMT Y For For Elect Director Dwight S. Taylor MGMT Y For For Elect Director Anne Marie Whittemore MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LL as Auditors MGMT Y For For Tesoro Corporation TSO 5/7/2015 Elect Director Rodney F. Chase MGMT Y For For Elect Director Gregory J. Goff MGMT Y For For Elect Director Robert W. Goldman MGMT Y For For Elect Director David Lilley MGMT Y For For Elect Director Mary Pat McCarthy MGMT Y For For Elect Director J.W. Nokes MGMT Y For For Elect Director Susan Tomasky MGMT Y For For Elect Director Michael E. Wiley MGMT Y For For Elect Director Patrick Y. Yang MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For The AES Corporation AES 00130H105 4/23/2015 Elect Director Andres R. Gluski MGMT Y For For Elect Director Charles L. Harrington MGMT Y For For Elect Director Kristina M. Johnson MGMT Y For For Elect Director Tarun Khanna MGMT Y For For Elect Director Holly K. Koeppel MGMT Y For For Elect Director Philip Lader MGMT Y For For Elect Director James H. Miller MGMT Y For For Elect Director John B. Morse Jr. MGMT Y For For Elect Director Moises Naim MGMT Y For For Elect Director Charles O. Rossotti MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Call Special Meeting MGMT Y Against Against Provide Proxy Access Right MGMT Y Against Against Provide Right to Call Special Meeting Shareholder Y For Against Proxy Access Shareholder Y For Against The Allstate Corporation ALL 5/19/2015 Elect Director Robert D. Beyer MGMT Y For For Elect Director Kermit R. Crawford MGMT Y For For Elect Director Michael L. Eskew MGMT Y For For Elect Director Herbert L. Henkel MGMT Y For For Elect Director Siddharth N. (Bobby) Mehta MGMT Y For For Elect Director Andrea Redmond MGMT Y For For Elect Director John W. Rowe MGMT Y For For Elect Director Judith A. Sprieser MGMT Y For For Elect Director Mary Alice Taylor MGMT Y For For Elect Director Thomas J. Wilson MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Adopt Share Retention Policy For Senior Executives Shareholder Y For Against The Chubb Corporation CB 4/28/2015 Elect Director Zoe Baird Budinger MGMT Y For For Elect Director Sheila P. Burke MGMT Y For For Elect Director James I. Cash Jr. MGMT Y For For Elect Director John D. Finnegan MGMT Y For For Elect Director Timothy P. Flynn MGMT Y For For Elect Director Karen M. Hoguet MGMT Y For For Elect Director Lawrence W. Kellner MGMT Y For For Elect Director Martin G. McGuinn MGMT Y For For Elect Director Lawrence M. Small MGMT Y For For Elect Director Jess Søderberg MGMT Y For For Elect Director Daniel E. Somers MGMT Y For For Elect Director William C. Weldon MGMT Y For For Elect Director James M. Zimmerman MGMT Y For For Elect Director Alfred W. Zollar MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Report on Sustainability Including Quantitative Goals Shareholder Y For Against The Goldman Sachs Group Inc. GS 38141G104 5/21/2015 Elect Director Lloyd C. Blankfein MGMT Y For For Elect Director M. Michele Burns MGMT Y For For Elect Director Gary D. Cohn MGMT Y For For Elect Director Mark Flaherty MGMT Y For For Elect Director William W. George MGMT Y For For Elect Director James A. Johnson MGMT Y For For Elect Director Lakshmi N. Mittal MGMT Y For For Elect Director Adebayo O. Ogunlesi MGMT Y For For Elect Director Peter Oppenheimer MGMT Y For For Elect Director Debora L. Spar MGMT Y For For Elect Director Mark E. Tucker MGMT Y For For Elect Director David A. Viniar MGMT Y For For Elect Director Mark O. Winkelman MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Approve Omnibus Stock Plan MGMT Y Against Against Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Provide Vote Counting to Exclude Abstentions Shareholder Y Against For Report on Certain Vesting Program Shareholder Y For Against Provide Right to Act by Written Consent Shareholder Y For Against The Hartford Financial Services Group Inc. HIG 5/20/2015 Elect Director Robert B. Allardice III MGMT Y For For Elect Director Trevor Fetter MGMT Y For For Elect Director Kathryn A. Mikells MGMT Y For For Elect Director Michael G. Morris MGMT Y For For Elect Director Thomas A. Renyi MGMT Y For For Elect Director Julie G. Richardson MGMT Y For For Elect Director Teresa W. Roseborough MGMT Y For For Elect Director Virginia P. Ruesterholz MGMT Y For For Elect Director Charles B. Strauss MGMT Y For For Elect Director Christopher J. Swift MGMT Y For For Elect Director H. Patrick Swygert MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For The Kroger Co. KR 6/25/2015 Elect Director Nora A. Aufreiter MGMT Y For For Elect Director Robert D. Beyer MGMT Y For For Elect Director Susan J. Kropf MGMT Y For For Elect Director David B. Lewis MGMT Y For For Elect Director W. Rodney McMullen MGMT Y For For Elect Director Jorge P. Montoya MGMT Y For For Elect Director Clyde R. Moore MGMT Y For For Elect Director Susan M. Phillips MGMT Y For For Elect Director James A. Runde MGMT Y For For Elect Director Ronald L. Sargent MGMT Y For For Elect Director Bobby S. Shackouls MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For Report on Human Rights Risk Assessment Process Shareholder Y For Against Assess Environmental Impact of Non-Recyclable Packaging Shareholder Y For Against Report on Policy Options to Reduce Antibiotic Use in Products Shareholder Y Against For The Mosaic Company MOS 61945C103 5/14/2015 Elect Director Nancy E. Cooper MGMT Y For For Elect Director Gregory L. Ebel MGMT Y For For Elect Director Denise C. Johnson MGMT Y For For Elect Director Robert L. Lumpkins MGMT Y For For Elect Director William T. Monahan MGMT Y For For Elect Director James L. Popowich MGMT Y For For Elect Director James T. Prokopanko MGMT Y For For Elect Director Steven M. Seibert MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For The Travelers Companies Inc. TRV 89417E109 5/20/2015 Elect Director Alan L. Beller MGMT Y For For Elect Director John H. Dasburg MGMT Y For For Elect Director Janet M. Dolan MGMT Y For For Elect Director Kenneth M. Duberstein MGMT Y For For Elect Director Jay S. Fishman MGMT Y For For Elect Director Patricia L. Higgins MGMT Y For For Elect Director Thomas R. Hodgson MGMT Y For For Elect Director William J. Kane MGMT Y For For Elect Director Cleve L. Killingsworth Jr. MGMT Y For For Elect Director Philip T. (Pete) Ruegger III MGMT Y For For Elect Director Donald J. Shepard MGMT Y For For Elect Director Laurie J. Thomsen MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Report on Political Contributions Shareholder Y For Against The Western Union Company WU 5/15/2015 Elect Director Hikmet Ersek MGMT Y For For Elect Director Richard A. Goodman MGMT Y For For Elect Director Jack M. Greenberg MGMT Y For For Elect Director Betsy D. Holden MGMT Y For For Elect Director Jeffrey A. Joerres MGMT Y For For Elect Director Linda Fayne Levinson MGMT Y For For Elect Director Roberto G. Mendoza MGMT Y For For Elect Director Michael A. Miles Jr. MGMT Y For For Elect Director Robert W. Selander MGMT Y For For Elect Director Frances Fragos Townsend MGMT Y For For Elect Director Solomon D. Trujillo MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Approve Omnibus Stock Plan MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Provide Right to Act by Written Consent Shareholder Y Against For Report on Political Contributions Shareholder Y For Against Amend Bylaws to Establish a Board Committee on Human Rights Shareholder Y Against For United Continental Holdings Inc. UAL 6/10/2015 Elect Director Carolyn Corvi MGMT Y For For Elect Director Jane C. Garvey MGMT Y For For Elect Director Walter Isaacson MGMT Y For For Elect Director Henry L. Meyer III MGMT Y For For Elect Director Oscar Munoz MGMT Y For For Elect Director William R. Nuti MGMT Y For For Elect Director Laurence E. Simmons MGMT Y For For Elect Director Jeffery A. Smisek MGMT Y For For Elect Director David J. Vitale MGMT Y For For Elect Director John H. Walker MGMT Y For For Elect Director Charles A. Yamarone MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Act by Written Consent Shareholder Y For Against United States Steel Corporation X 4/28/2015 Elect Director Patricia Diaz Dennis MGMT Y For For Elect Director Mario Longhi MGMT Y For For Elect Director Robert J. Stevens MGMT Y For For Elect Director David S. Sutherland MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Ratify PricewaterhouseCoopers LLP as Auditors MGMT Y For For United Therapeutics Corporation UTHR 91307C102 6/26/2015 Elect Director Katherine Klein MGMT Y For For Elect Director Raymond Kurzweil MGMT Y For For Elect Director Martine Rothblatt MGMT Y For For Elect Director Louis Sullivan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Approve Omnibus Stock Plan MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Unum Group UNM 91529Y106 5/21/2015 Elect Director Cynthia L. Egan MGMT Y For For Elect Director Pamela H. Godwin MGMT Y For For Elect Director Timothy F. Keaney MGMT Y For For Elect Director Thomas Kinser MGMT Y For For Elect Director Gloria C. Larson MGMT Y For For Elect Director A.S. (Pat) MacMillan Jr. MGMT Y For For Elect Director Richard P. McKenney MGMT Y For For Elect Director Edward J. Muhl MGMT Y For For Elect Director William J. Ryan MGMT Y For For Elect Director Thomas R. Watjen MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Ratify Ernst & Young LLP as Auditors MGMT Y For For Valero Energy Corporation VLO 91913Y100 4/30/2015 Elect Director Jerry D. Choate MGMT Y For For Elect Director Joseph W. Gorder MGMT Y For For Elect Director Deborah P. Majoras MGMT Y For For Elect Director Donald L. Nickles MGMT Y For For Elect Director Philip J. Pfeiffer MGMT Y For For Elect Director Robert A. Profusek MGMT Y For For Elect Director Susan Kaufman Purcell MGMT Y For For Elect Director Stephen M. Waters MGMT Y For For Elect Director Randall J. Weisenburger MGMT Y For For Elect Director Rayford Wilkins Jr. MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Adopt Quantitative GHG Goals for Products and Operations Shareholder Y For Against VeriSign Inc. VRSN 92343E102 5/21/2015 Elect Director D. James Bidzos MGMT Y For For Elect Director William L. Chenevich MGMT Y For For Elect Director Kathleen A. Cote MGMT Y For For Elect Director Jamie S. Gorelick MGMT Y For For Elect Director Roger H. Moore MGMT Y For For Elect Director Louis A. Simpson MGMT Y For For Elect Director Timothy Tomlinson MGMT Y For For Approve Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify KPMG LLP as Auditors MGMT Y For For Provide Right to Act by Written Consent Shareholder Y For Against Voya Financial Inc. VOYA 5/28/2015 Elect Director Lynne Biggar MGMT Y For For Elect Director Jane P. Chwick MGMT Y For For Elect Director J. Barry Griswell MGMT Y For For Elect Director Frederick S. Hubbell MGMT Y For For Elect Director Rodney O. Martin Jr. MGMT Y For For Elect Director Joseph V. Tripodi MGMT Y For For Elect Director Deborah C. Wright MGMT Y For For Elect Director David Zwiener MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Y Against For Wal-Mart Stores Inc. WMT 6/5/2015 Elect Director Aida M. Alvarez MGMT Y For For Elect Director James I. Cash Jr. MGMT Y For For Elect Director Roger C. Corbett MGMT Y For For Elect Director Pamela J. Craig MGMT Y For For Elect Director Michael T. Duke MGMT Y For For Elect Director Timothy P. Flynn MGMT Y For For Elect Director Thomas W. Horton MGMT Y For For Elect Director Marissa A. Mayer MGMT Y For For Elect Director C. Douglas McMillon MGMT Y For For Elect Director Gregory B. Penner MGMT Y For For Elect Director Steven S. Reinemund MGMT Y For For Elect Director Kevin Y. Systrom MGMT Y For For Elect Director Jim C. Walton MGMT Y For For Elect Director S. Robson Walton MGMT Y For For Elect Director Linda S. Wolf MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Disclosure of Recoupment Activity from Senior Officers Shareholder Y For Against Provide Proxy Access Right Shareholder Y For Against Adopt Quantitative GHG Goals for Maritime Shipping Shareholder Y Against For Report on Incentive Compensation Plans Shareholder Y For Against Require Independent Board Chairman Shareholder Y For Against Western Refining Inc. WNR 6/2/2015 Elect Director Carin Marcy Barth MGMT Y For For Elect Director Sigmund L. Cornelius MGMT Y For For Elect Director Paul L. Foster MGMT Y For For Elect Director L. Frederick Francis MGMT Y For For Elect Director Robert J. Hassler MGMT Y For For Elect Director Brian J. Hogan MGMT Y For For Elect Director Scott D. Weaver MGMT Y For For Ratify Deloitte & Touche LLP as Auditors MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For WHIRLPOOL CORPORATION WHR 4/21/2015 Elect Director Samuel R. Allen MGMT Y For For Elect Director Gary T. DiCamillo MGMT Y For For Elect Director Diane M. Dietz MGMT Y For For Elect Director Gerri T. Elliott MGMT Y For For Elect Director Jeff M. Fettig MGMT Y For For Elect Director Michael F. Johnston MGMT Y For For Elect Director John D. Liu MGMT Y For For Elect Director Harish Manwani MGMT Y For For Elect Director William D. Perez MGMT Y For For Elect Director Michael A. Todman MGMT Y For For Elect Director Michael D. White MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Alliant Techsystems Inc. ATK 1/27/2015 Issue Shares in Connection with Acquisition MGMT Y For For Adjourn Meeting MGMT Y For For AmerisourceBergen Corporation ABC 03073E105 3/5/2015 Elect Director Ornella Barra MGMT Y For For Elect Director Henry W. McGee MGMT Y For For Elect Director Steven H. Collis MGMT Y For For Elect Director Douglas R. Conant MGMT Y For For Elect Director Richard W. Gochnauer MGMT Y For For Elect Director Richard C. Gozon MGMT Y For For Elect Director Lon R. Greenberg MGMT Y For For Elect Director Jane E. Henney MGMT Y For For Elect Director Kathleen W. Hyle MGMT Y For For Elect Director Michael J. Long MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Act by Written Consent Shareholder Y For Against Apple Inc. AAPL 3/10/2015 Elect Director Tim Cook MGMT Y For For Elect Director Al Gore MGMT Y For For Elect Director Bob Iger MGMT Y For For Elect Director Andrea Jung MGMT Y For For Elect Director Art Levinson MGMT Y For For Elect Director Ron Sugar MGMT Y For For Elect Director Sue Wagner MGMT Y For For Ratify Ernst & Young LLP as Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Approve Qualified Employee Stock Purchase Plan MGMT Y For For Report on Risks Associated with Repeal of Climate Change Policies Shareholder Y Against For Adopt Proxy Access Right Shareholder Y For Against Baker Hughes Incorporated BHI 3/27/2015 Approve Merger Agreement MGMT Y For For Adjourn Meeting MGMT Y For For Advisory Vote on Golden Parachutes MGMT Y Against Against Halliburton Company HAL 3/27/2015 Issue Shares in Connection with Acquisition MGMT Y For For Adjourn Meeting MGMT Y For For Jabil Circuit Inc. JBL 1/22/2015 Elect Director Martha F. Brooks MGMT Y For For Elect Director Mel S. Lavitt MGMT Y For For Elect Director Timothy L. Main MGMT Y For For Elect Director Mark T. Mondello MGMT Y For For Elect Director Lawrence J. Murphy MGMT Y For For Elect Director Frank A. Newman MGMT Y For For Elect Director Steven A. Raymund MGMT Y For For Elect Director Thomas A. Sansone MGMT Y For For Elect Director David M. Stout MGMT Y For For Ratify Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Lorillard Inc. LO 1/28/2015 Approve Merger Agreement MGMT Y For For Advisory Vote on Golden Parachutes MGMT Y For For Adjourn Meeting MGMT Y For For Micron Technology Inc. MU 1/22/2015 Elect Director Robert L. Bailey MGMT Y For For Elect Director Richard M. Beyer MGMT Y For For Elect Director Patrick J. Byrne MGMT Y For For Elect Director D. Mark Durcan MGMT Y For For Elect Director D. Warren A. East MGMT Y For For Elect Director Mercedes Johnson MGMT Y For For Elect Director Lawrence N. Mondry MGMT Y For For Elect Director Robert E. Switz MGMT Y For For Amend Omnibus Stock Plan MGMT Y For For Ratify Auditors MGMT Y For For Eliminate Cumulative Voting MGMT Y Against Against Approve Executive Incentive Bonus Plan MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Mylan Inc. MYL 1/29/2015 Approve Merger Agreement MGMT Y For For Advisory Vote on Golden Parachutes MGMT Y For For Adjourn Meeting MGMT Y For For Tyson Foods Inc. TSN 1/30/2015 Ratify Auditors MGMT Y For For Implement a Water Quality Stewardship Policy Shareholder Y For Against Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Y For Against Report on Practices to Mitigate Palm Oil Sourcing Impacts Shareholder Y For Against Elect Director John Tyson MGMT Y For For Elect Director Kathleen M. Bader MGMT Y For For Elect Director Gaurdie E. Banister Jr. MGMT Y For For Elect Director Jim Kever MGMT Y For For Elect Director Kevin M. McNamara MGMT Y For For Elect Director Brad T. Sauer MGMT Y For For Elect Director Donnie Smith MGMT Y For For Elect Director Robert Thurber MGMT Y For For Elect Director Barbara A. Tyson MGMT Y For For Amdocs Limited DOX G02602103 1/28/2015 Elect Robert A. Minicucci as a Director MGMT Y For For Elect Richard T.C. LeFave as a Director MGMT Y For For Elect Giora Yaron as a Director MGMT Y For For Elect Adrian Gardner as a Director MGMT Y For For Elect John T. McLennan as a Director MGMT Y For For Elect Simon Olswang as a Director MGMT Y For For Elect Zohar Zisapel as a Director MGMT Y For For Elect Julian A. Brodsky as a Director MGMT Y For For Elect Clayton Christensen as a Director MGMT Y For For Elect Eli Gelman as a Director MGMT Y For For Elect James S. Kahan as a Director MGMT Y For For Approve Dividends MGMT Y For For Re-approve Stock Option Plan MGMT Y For For Accept Consolidated Financial Statements and Statutory Reports MGMT Y For For Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For WellPoint Inc. WLP 94973V107 11/5/2014 Change Company Name to Anthem Inc. MGMT Y For For Elect Director Joseph M. DePinto MGMT Y For For Elect Director Harriet Edelman MGMT Y For For Elect Director Michael A. George MGMT Y For For Elect Director William T. Giles MGMT Y For For Elect Director Gerardo I. Lopez MGMT Y For For Elect Director Jon L. Luther MGMT Y For For Elect Director George R. Mrkonic MGMT Y For For Elect Director Rosendo G. Parra MGMT Y For For Elect Director Wyman T. Roberts MGMT Y For For Ratify Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Cardinal Health Inc. CAH 14149Y108 11/5/2014 Elect Director David J. Anderson MGMT Y For For Elect Director Colleen F. Arnold MGMT Y For For Elect Director George S. Barrett MGMT Y For For Elect Director Carrie S. Cox MGMT Y For For Elect Director Calvin Darden MGMT Y For For Elect Director Bruce L. Downey MGMT Y For For Elect Director Patricia A. Hemingway Hall MGMT Y For For Elect Director Clayton M. Jones MGMT Y For For Elect Director Gregory B. Kenny MGMT Y For For Elect Director David P. King MGMT Y For For Elect Director Richard C. Notebaert MGMT Y For For Ratify Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Amend Executive Incentive Bonus Plan MGMT Y For For Report on Political Contributions Shareholder Y For Against WESTERN DIGITAL CORPORATION WDC 11/5/2014 Elect Director Kathleen A. Cote MGMT Y For For Elect Director Henry T. DeNero MGMT Y For For Elect Director Michael D. Lambert MGMT Y For For Elect Director Len J. Lauer MGMT Y For For Elect Director Matthew E. Massengill MGMT Y For For Elect Director Stephen D. Milligan MGMT Y For For Elect Director Thomas E. Pardun MGMT Y For For Elect Director Paula A. Price MGMT Y For For Elect Director Masahiro Yamamura MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Auditors MGMT Y For For Alliant Techsystems Inc. ATK 7/30/2014 Elect Director Michael Callahan MGMT Y For For Elect Director Roxanne J. Decyk MGMT Y For For Elect Director Mark W. DeYoung MGMT Y For For Elect Director Martin C. Faga MGMT Y For For Elect Director Ronald R. Fogleman MGMT Y For For Elect Director April H. Foley MGMT Y For For Elect Director Tig H. Krekel MGMT Y For For Elect Director Douglas L. Maine MGMT Y For For Elect Director Roman Martinez IV MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Auditors MGMT Y For For Report on Sandy Hook Principles Shareholder Y For Against Computer Sciences Corporation CSC 8/13/2014 Elect Director David J. Barram MGMT Y For For Elect Director Erik Brynjolfsson MGMT Y For For Elect Director Rodney F. Chase MGMT Y For For Elect Director Bruce B. Churchill MGMT Y For For Elect Director Nancy Killefer MGMT Y For For Elect Director J. Michael Lawrie MGMT Y For For Elect Director Brian P. MacDonald MGMT Y For For Elect Director Sean O'Keefe MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Auditors MGMT Y For For DIRECTV DTV 25490A309 9/25/2014 Approve Merger Agreement MGMT Y For For Advisory Vote on Golden Parachutes MGMT Y For For Adjourn Meeting MGMT Y For For FedEx Corporation FDX 31428X106 9/29/2014 Elect Director James L. Barksdale MGMT Y For For Elect Director John A. Edwardson MGMT Y For For Elect Director Marvin R. Ellison MGMT Y For For Elect Director Kimberly A. Jabal MGMT Y For For Elect Director Shirley Ann Jackson MGMT Y For For Elect Director Gary W. Loveman MGMT Y For For Elect Director R. Brad Martin MGMT Y For For Elect Director Joshua Cooper Ramo MGMT Y For For Elect Director Susan C. Schwab MGMT Y For For Elect Director Frederick W. Smith MGMT Y For For Elect Director David P. Steiner MGMT Y For For Elect Director Paul S. Walsh MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Ratify Auditors MGMT Y For For Adopt Proxy Access Right Shareholder Y For Against Provide Vote Counting to Exclude Abstentions Shareholder Y For Against Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Y For Against Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Y For Against Report on Political Contributions Shareholder Y For Against McKesson Corporation MCK 58155Q103 7/30/2014 Elect Director Andy D. Bryant MGMT Y For For Elect Director Wayne A. Budd MGMT Y For For Elect Director N. Anthony Coles MGMT Y For For Elect Director John H. Hammergren MGMT Y For For Elect Director Alton F. Irby III MGMT Y For For Elect Director M. Christine Jacobs MGMT Y For For Elect Director Marie L. Knowles MGMT Y For For Elect Director David M. Lawrence MGMT Y For For Elect Director Edward A. Mueller MGMT Y For For Ratify Auditors MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Provide Right to Act by Written Consent Shareholder Y For Against Report on Political Contributions Shareholder Y Against For Pro-rata Vesting of Equity Awards Shareholder Y For Against Marvell Technology Group Ltd. MRVL G5876H105 7/1/2014 Elect Director Sehat Sutardja MGMT Y For For Elect Director Juergen Gromer MGMT Y For For Elect Director John G. Kassakian MGMT Y For For Elect Director Arturo Krueger MGMT Y For For Elect Director Randhir Thakur MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y Against Against Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For Flextronics International Ltd. FLEX Y2573F102 8/28/2014 Reelect Daniel H. Schulman as Director MGMT Y For For Reelect Michael D. Capellas as Director MGMT Y For For Reelect Marc A. Onetto as Director MGMT Y For For Reappoint Lawrence A. Zimmerman as Director MGMT Y For For Approve Reappointment of Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration MGMT Y For For Approve Issuance of Shares without Preemptive Rights MGMT Y For For Advisory Vote to Ratify Named Executive Officers' Compensation MGMT Y For For Approve Changes in the Cash Compensation Payable to the Chairman and Members of the Compensation Committee MGMT Y For For Authorize Share Repurchase Program MGMT Y For For BPV CORE DIVERSIFICATION FUND Proxy Voting Record July 1, 2014 - June 30, 2015 Name of Issuer Ticker CUSIP Meeting Date Description Proposed by Mgmt/ Shareholder Cast Vote Y/N Vote Cast For or Against Mgmt SPDR Gold Trust Shares GLD 78463V107 07/15/14 TO APPROVE AMENDMENTS TO THE TRUST INDENTURE THAT CHANGE THE MANNER IN WHICH THE ORDINARY FEES AND EXPENSES OF THE TRUST ARE PAID SUCH THAT, IN RETURN FOR A PAYMENT TO THE SPONSOR OF 0.40% PER YEAR OF THE DAILY NAV OF THE TRUST, THE SPONSOR WILL BE RESPONSIBLE FOR ALL OTHER ORDINARY FEES AND EXPENSES OF THE TRUST, AS DESCRIBED IN THE CONSENT SOLICITATION STATEMENT. MGMT Y For For SPDR Gold Trust Shares GLD 78463V107 07/15/14 TO APPROVE THE AMENDMENT TO SECTION 3.08 OF THE TRUST INDENTURE TO PERMIT THE SPONSOR TO COMPENSATE AFFILIATES FOR PROVIDING MARKETING AND OTHER SERVICES TO THE TRUST. MGMT Y For For
